Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 1 of 30 PageID #: 284




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

 ADVANCED CLUSTER SYSTEMS,                 )
 INC.,                                     )
                                           )
               Plaintiff,                  )
                                           )
   v.                                      ) C.A. No. 19-2032-CFC
                                           )
 NVIDIA CORPORATION,                       )
                                           )
               Defendant.                  )


                 SCHEDULING ORDER FOR PATENT CASES
                  IN WHICH INFRINGEMENT IS ALLEGED

        This __ day of March, 2020, the Court having conducted an initial Rule 16(b)

scheduling conference pursuant to Local Rule 16.1(b), and the parties having

determined after discussion that the matter cannot be resolved at this juncture by

settlement, voluntary mediation, or binding arbitration:

        IT IS ORDERED that:

        1.    Relevant Deadlines and Dates. All relevant deadlines and dates

established by this Order are set forth in the chart attached as Exhibit A.

        2.    Rule 26(a)(1) Initial Disclosures. The parties shall make their initial

disclosures required by Federal Rule of Civil Procedure 26(a)(1) on March 18,

2020.


                                         -1-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 2 of 30 PageID #: 285




      3.     Disclosure of Accused Instrumentalities and Asserted Claims of

Asserted Patents. Not later than April 9, 2020, plaintiff shall serve on defendant

parties a “Disclosure of Accused Instrumentalities and Asserted Claims of Asserted

Patents,” identifying:

      (a) each claim of each asserted patent that is allegedly infringed by each

      opposing party, including for each claim the applicable statutory subsections

      of 35 U.S.C. §271 asserted; (b) the priority date for each asserted claim; and

      (c) separately for each asserted claim, each accused apparatus, product,

      device, process, method, act, or other instrumentality (“Accused

      Instrumentality) of each opposing party of which plaintiff is aware.

These asserted claims will be the same claims that Plaintiffs chart pursuant to

Paragraph 5 of this Order. Plaintiffs shall also produce on this date and identify in

its “Disclosure” document by Bates number:

                (i) All documents evidencing the conception, reduction to practice,

                design, and development of each claimed invention, which were

                created on or before the date of application for the asserted patent(s)

                or the priority date identified pursuant to paragraph 3 of this Order,

                whichever is earlier; and

                (ii) the file history for each asserted patent.




                                          -2-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 3 of 30 PageID #: 286




      4.    Disclosure of Core Technical Documents Related to Accused Products.

Not later than May 18, 2020, defendant shall produce to the plaintiff or make

available for inspection, source code, specifications, schematics, flow charts,

artwork, formulas, or other documentation sufficient to show the operation of any

aspects or elements of Accused Instrumentalities identified by the patent claimant

pursuant to paragraph 3 of this Order.

      5.    Disclosure of Infringement Contentions. Not later than June 22, 2020,

a party claiming patent infringement shall serve on all parties a “Disclosure of

Infringement Contentions” for all of the same asserted claims that were identified

pursuant to paragraph 3 of this Order. Separately for each opposing party, the

“Disclosure of Infringement Contentions” shall contain the following information:

                (a) Separately for each asserted claim, each accused apparatus,

            product, device, process, method, act, or other instrumentality

            (“Accused Instrumentality”) of each opposing party of which the party

            is aware. This identification shall be as specific as possible. Each

            product, device, and apparatus shall be identified by name or model

            number, if known. Each method or process shall be identified by name,

            if known, or by any product, device, or apparatus which, when used,

            allegedly results in the practice of the claimed method or process;




                                         -3-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 4 of 30 PageID #: 287




               (b) A chart identifying specifically where and how each limitation

            of each asserted claim is found within each Accused Instrumentality,

            including for each limitation that such party contends is governed by

            35 U.S.C. § 112(f), the identity of the structure(s), act(s), or material(s)

            in the Accused Instrumentality that performs the claimed function;

               (c) For each claim alleged to have been indirectly infringed, an

            identification of any direct infringement and a description of the acts of

            the alleged indirect infringer that contribute to or are inducing that

            direct infringement. Insofar as alleged direct infringement is based on

            joint acts of multiple parties, the role of each such party in the direct

            infringement must be described;

               (d) Whether each limitation of each asserted claim is alleged to be

            present literally or under the doctrine of equivalents in the Accused

            Instrumentality;

               (e) For any patent that claims priority to an earlier application, the

            priority date to which each asserted claim is alleged to be entitled;

               (f) If a party claiming patent infringement wishes to preserve the

            right to rely, for any purpose, on the assertion that its own or its

            licensee’s apparatus, product, device, process, method, act, or other

            instrumentality practices the claimed invention, the party shall identify,



                                         -4-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 5 of 30 PageID #: 288




            separately for each asserted claim, each such apparatus, product,

            device, process, method, act, or other instrumentality that incorporates

            or reflects that particular claim;

               (g) The timing of the point of first infringement, the start of claimed

            damages, and the end of claimed damages; and

               (h) If a party claiming patent infringement alleges willful

            infringement, the basis for such allegation.

      6.    Document Production Accompanying Disclosure of Asserted Claims

and Infringement Contentions. With the “Disclosure of Asserted Claims and

Infringement Contentions,” the party claiming patent infringement shall produce to

each opposing party or make available for inspection and copying:

               (a) Documents      (e.g.,   contracts,   purchase   orders,   invoices,

            advertisements, marketing materials, offer letters, beta site testing

            agreements, and third party or joint development agreements) sufficient

            to evidence each discussion with, disclosure to, or other manner of

            providing to a third party, or sale of or offer to sell, or any public use

            of, the claimed invention prior to the date of application for the asserted

            patent(s);

               (b) All documents evidencing ownership of the patent rights by the

            party asserting patent infringement;



                                           -5-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 6 of 30 PageID #: 289




               (c) If a party identifies instrumentalities pursuant to paragraph 3(f)

            of this Order, documents sufficient to show the operation of any aspects

            or elements of such instrumentalities the patent claimant relies upon as

            embodying any asserted claims;

               (d) All agreements, including licenses, transferring an interest in any

            asserted patent;

               (e) All agreements that the party asserting infringement contends are

            comparable to a license that would result from a hypothetical

            reasonable royalty negotiation;

               (f) All agreements that otherwise may be used to support the party

            asserting infringement’s damages case;

               (g) If a party identifies instrumentalities pursuant to paragraph 3(g)

            of this Order, documents sufficient to show marking of such embodying

            accused instrumentalities; and if the party wants to preserve the right to

            recover lost profits based on such products, the sales, revenues, costs,

            and profits of such embodying accused instrumentalities; and

               (h) All documents comprising or reflecting a F/RAND commitment

            or agreement with respect to the asserted patent(s). The producing party

            shall separately identify by production number the documents that

            correspond to each category set forth in this paragraph. A party’s



                                        -6-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 7 of 30 PageID #: 290




             production of a document as required by this paragraph shall not

             constitute an admission that such document evidences or is prior art

             under 35 U.S.C. § 102.

      7.     Invalidity Contentions. Not later August 3, 2020 each party opposing

a claim of patent infringement shall serve on all parties its “Invalidity Contentions”

which shall contain the following information:

                a) The identity of each item of prior art that the party alleges

             anticipates each asserted claim or renders the claim obvious. Each prior

             art patent shall be identified by its number, country of origin, and date

             of issue. Each prior art publication shall be identified by its title, date

             of publication, and, where feasible, author and publisher. Each alleged

             sale or public use shall be identified by specifying the item offered for

             sale or publicly used or known, the date the offer or use took place or

             the information became known, and the identity of the person or entity

             which made the use or which made and received the offer, or the person

             or entity which made the information known or to whom it was made

             known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be

             identified by providing the name of the person(s) from whom and the

             circumstances under which the invention or any part of it was derived.

             For pre-AIA claims, prior art under 35 U.S.C. § 102(g) shall be



                                         -7-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 8 of 30 PageID #: 291




            identified by providing the identities of the person(s) or entities

            involved in and the circumstances surrounding the making of the

            invention before the patent applicant(s);

               b) Whether each item of prior art anticipates each asserted claim or

            renders it obvious. If obviousness is alleged, an explanation of why the

            prior art renders the asserted claim obvious, including an identification

            of any combinations of prior art showing obviousness;

               c) A chart identifying specifically where and how in each alleged

            item of prior art each limitation of each asserted claim is found,

            including for each limitation that such party contends is governed by

            35 U.S.C. § 112(f), the identity of the structure(s), act(s), or material(s)

            in each item of prior art that performs the claimed function; and

               d) Any grounds of invalidity based on 35 U.S.C. § 101,

            indefiniteness under 35 U.S.C. § 112(b), or lack of enablement or

            insufficient written description under 35 U.S.C. § 112(a) of any of the

            asserted claims.

      8.    Document Production Accompanying Invalidity Contentions. With the

“Invalidity Contentions,” the party opposing a claim of patent infringement shall

produce or make available for inspection and copying:




                                         -8-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 9 of 30 PageID #: 292




                (a) A copy or sample of the prior art identified pursuant to paragraph

             5(a) that does not appear in the file history of the patent(s) at issue. To

             the extent any such item is not in English, an English translation of the

             portion(s) relied upon shall be produced;

                (b) All agreements that the party opposing infringement contends

             are comparable to a license that would result from a hypothetical

             reasonable royalty negotiation;

                (c) Documents sufficient to show the sales, revenue, cost, and profits

             for Accused Instrumentalities identified pursuant to paragraph 3(b) of

             this Order for any period of alleged infringement; and

                (d) All agreements that may be used to support the damages case of

             the party that is denying infringement. The producing party shall

             separately identify by production number the documents that

             correspond to each category set forth in this paragraph

      9.     Amendment to Contentions. Amendment of the Disclosure of Accused

Instrumentalities and Asserted Claims of Asserted Patents, Infringement

Contentions, or the Invalidity Contentions may be made only by order of the Court

upon a timely showing of good cause. Non-exhaustive examples of circumstances

that may, absent undue prejudice to the non-moving party, support a finding of good

cause include (a) recent discovery of material prior art despite earlier diligent search



                                          -9-
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 10 of 30 PageID #: 293




and (b) recent discovery of nonpublic information about the Accused Instrumentality

which was not discovered, despite diligent efforts, before the service of the

Disclosure of Accused Instrumentalities and Asserted Claims of Asserted Patents or

Infringement Contentions. The duty to supplement discovery responses does not

excuse the need to obtain leave of the Court to amend contentions.

      10.   Joinder of Other Parties and Amendment of Pleadings. All motions to

join other parties, and to amend or supplement the pleadings, shall be filed on or

before June 1, 2020.

      11.   Discovery.

               (a) Discovery Cut Off. All discovery in this case shall be initiated so

            that it will be completed on or before July 8, 2021. Parties must raise

            any discovery issue needing the court’s resolution on or prior to the

            discovery cut off.

               (b) Document      Production.    Document     production    shall   be

            substantially completed on or before April 2, 2021. The parties will

            work together to prepare an E-discovery Order for submission to the

            Court within 10 days following entry of this Scheduling Order.

               (c) Requests for Admission. A maximum of 45 requests for

            admission are permitted for each side. This limitation does not apply

            to requests for admission related to the authentication of documents and



                                       - 10 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 11 of 30 PageID #: 294




            things. The parties are required to meet and confer in good faith prior

            to serving any requests for admission directed solely to the

            authentication of documents and things to determine whether the

            requests are necessary and/or reasonable.

               (d) Interrogatories. A maximum of 25 interrogatories, including

            contention interrogatories, are permitted for each side. Responses to

            contention interrogatories related to issues of infringement and validity

            for which the party bears the burden of proof (e.g., infringement for

            Plaintiff and invalidity for Defendant) are due no sooner than the

            deadline set forth for disclosure on the respective issues in paragraphs

            5 and 7 of the Scheduling Order.             Responses to contention

            interrogatories related to the issues of non-infringement and validity on

            which a party does not bear the burden of proof (e.g., validity for

            Plaintiff and non-infringement for Defendant) are due no sooner than

            90 days after the deadline set forth for disclosure on the respective

            issues in paragraphs 5 and 7 of this Order. The parties will meet and

            confer to identify specific due dates for responses to contention

            interrogatories.

               (e) Depositions.




                                       - 11 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 12 of 30 PageID #: 295




                      i.   Limitation on Hours for Deposition Discovery. Each side

                     is limited to a total of 70 hours of taking testimony of fact

                     witnesses by deposition upon oral examination. Depositions of

                     expert witnesses are not included in this total. Generally,

                     witnesses employed by the parties will be deposed following

                     substantial completion of document production but up to 10

                     hours of depositions of party employees may be taken prior to

                     substantial completion of document production.

                     ii.   Location of Depositions. Any party or representative

                     (officer, director, or managing agent) of a party filing a civil

                     action in this District Court must ordinarily be required, upon

                     request, to submit to a deposition at a place designated within

                     this District. Exceptions to this general rule may be made by

                     order of the Court or by agreement of the parties. A defendant

                     who becomes a counterclaimant, cross-claimant, or third-party

                     plaintiff shall be considered as having filed an action in this

                     Court for the purpose of this provision.

      12.    Pinpoint Citations. Pinpoint citations are required in all briefing, letters,

and concise statements of facts. The Court will ignore any assertions of controverted

facts and controverted legal principles not supported by a pinpoint citation to, as



                                         - 12 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 13 of 30 PageID #: 296




applicable: the record, an attachment or exhibit, and/or case law or appropriate legal

authority. See United States v. Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs,

hunting for truffles buried in briefs.”).

      13.    Application to Court for Protective Order. Should counsel find it will

be necessary to apply to the Court for a protective order specifying terms and

conditions for the disclosure of confidential information, counsel should confer and

attempt to reach an agreement on a proposed form of order and submit it to the Court

on or before March 25, 2020.

      Any proposed protective order must include the following paragraph:

                    Other Proceedings. By entering this Order and
                    limiting the disclosure of information in this
                    case, the Court does not intend to preclude
                    another court from finding that information
                    may be relevant and subject to disclosure in
                    another case. Any person or party subject to
                    this Order who becomes subject to a motion to
                    disclose    another     party’s   information
                    designated as confidential pursuant to this
                    Order shall promptly notify that party of the
                    motion so that the party may have an
                    opportunity to appear and be heard on whether
                    that information should be disclosed.

      14.    Disputes Relating to Discovery Matters and Protective Orders. Should

counsel find they are unable to resolve a dispute relating to a discovery matter or

protective order, the parties shall contact the Court’s Case Manager to schedule an

in-person conference/argument.



                                            - 13 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 14 of 30 PageID #: 297




               (a) Unless otherwise ordered, by no later than 96 hours prior to the

            conference/argument, the party seeking relief shall file with the Court

            a letter, not to exceed three pages, outlining the issues in dispute and

            the party’s position on those issues. The party shall submit as

            attachments to its letter (1) an averment of counsel that the parties made

            a reasonable effort to resolve the dispute and that such effort included

            oral communication that involved Delaware counsel for the parties, and

            (2) a draft order for the Court’s signature that identifies with specificity

            the relief sought by the party. The party shall file concurrently with its

            letter a motion that in no more than one paragraph sets forth the relief

            sought.

               (b) By no later than 48 hours prior to the conference/argument, any

            party opposing the application for relief may file a letter, not to exceed

            three pages, outlining that party’s reasons for its opposition.

               (c) Two hard copies of the parties’ letters and attachments must be

            provided to the Court within one hour of e-filing the document(s). The

            hard copies shall comply with paragraphs 12 and 16 of this Order.

               (d) If a motion concerning a discovery matter or protective order is

            filed without leave of the Court that does not comport with the

            procedures set forth in this paragraph, the motion will be denied without



                                        - 14 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 15 of 30 PageID #: 298




             prejudice to the moving party’s right to bring the dispute to the Court

             through the procedures set forth in this paragraph.

      15.    Papers Filed Under Seal. When filing papers under seal, counsel shall

deliver to the Clerk an original and two copies of the papers. A redacted version of

any sealed document shall be filed electronically within seven days of the filing of

the sealed document.

      16.    Hard Copies. The parties shall provide to the Court two hard copies of

all letters filed pursuant to paragraph 14 of this Order, all briefs, and any other

document filed in support of any such letters and briefs (i.e., the concise statement

of facts filed pursuant to paragraph 21 of this Order, appendices, exhibits,

declarations, affidavits, etc.). This provision also applies to papers filed under seal.

Exhibits and attachments shall be separated by tabs. Each exhibit and attachment

shall have page numbers of some sort such that a particular page of an exhibit or

attachment can be identified by a page number. The parties shall take all practical

measures to avoid filing multiple copies of the same exhibit or attachment. The

parties should highlight the text of exhibits and attachments they wish the Court to

read. The parties are encouraged to include in an exhibit or attachment only the pages

of the document in question that (1) identify the document (e.g., the first page of a

deposition transcript or the cover page of a request for discovery) and (2) are relevant

to the issue(s) before the Court.



                                         - 15 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 16 of 30 PageID #: 299




      17.    Claim Construction Issue Identification. On or before September 30,

2020, the parties shall exchange a list of those claim term(s)/phrase(s) that they

believe need construction.     On October 14, 2020, the parties shall exchange

proposed constructions of those term(s)/phrase(s). This document will not be filed

with the Court. Subsequent to exchanging that list, the parties will meet and confer

to prepare a Joint Claim Construction Chart to be filed no later than October 28,

2020. The Joint Claim Construction Chart, in Word format, shall be e-mailed

simultaneously with filing to cfc_civil@ded.uscourts.gov. The text for the Joint

Claim Construction Chart shall be 14-point and in Times New Roman or a similar

typeface. The parties’ Joint Claim Construction Chart should identify for the Court

the term(s)/phrase(s) of the claim(s) in issue and should include each party’s

proposed construction of the disputed claim language with citation(s) only to the

intrinsic evidence in support of their respective proposed constructions. A separate

text-searchable PDF of each of the patent(s) in issue shall be submitted with this

Joint Claim Construction Chart. In this joint submission, the parties shall not provide

argument. Each party shall file concurrently with the Joint Claim Construction Chart

a “Motion for Claim Construction” that requests the Court to adopt the claim

construction position(s) of that party set forth in the Joint Claim Construction Chart.

The motion shall not contain any argument and shall simply state that the party




                                         - 16 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 17 of 30 PageID #: 300




“requests that the Court adopt the claim construction position[s] of [the party] set

forth in the Joint Claim Construction Chart (D.I. [ ]).”

      18.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its

opening brief, not to exceed 5,500 words, on December 2, 2020. The Defendant

shall serve, but not file, its answering brief, not to exceed 8,250 words, on January

6 , 2021. The Plaintiff shall serve, but not file, its reply brief, not to exceed 5,500

words, on January 20 , 2021. The Defendant shall serve, but not file, its sur-reply

brief, not to exceed 2,750 words, on February 3, 2021. The text for each brief shall

be 14-point and in Times New Roman or a similar typeface. Each brief must include

a certification by counsel that the brief complies with the type and number

limitations set forth above. The person who prepares the certification may rely on

the word count of the word-processing system used to prepare the brief. To the

extent Plaintiffs assert more than 16 claims total in the litigation, the parties may

make a request for reasonable additional words in the claim construction briefing,

and the parties will submit this request at the same time of the submission of the

Joint Claim Construction Statement.

      No later than February 17, 2021, the parties shall file a Joint Claim

Construction Brief. The parties shall copy and paste their untitled briefs into one

brief, with their positions on each claim term in sequential order, in substantially the

form below.



                                         - 17 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 18 of 30 PageID #: 301




                   JOINT CLAIM CONSTRUCTION BRIEF

          I.     Agreed-upon Constructions

          II.    Disputed Constructions

                 A. [TERM 1]

                 1. Plaintiff’s Opening Position
                 2. Defendant’s Answering Position
                 3. Plaintiff’s Reply Position
                 4. Defendant’s Sur-Reply Position

                 B. [TERM 2]

                 1. Plaintiff’s Opening Position
                 2. Defendant’s Answering Position
                 3. Plaintiff’s Reply Position
                 4. Defendant’s Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the

parties shall submit them in a Joint Appendix. Citations to intrinsic evidence shall

be set forth in the Joint Claim Construction Brief. Citations to expert declarations

and other extrinsic evidence may be made in the Joint Claim Construction Brief as

the parties deem necessary, but the Court will review such extrinsic evidence only if

the Court is unable to construe the disputed claim terms based on the intrinsic

evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir.

1996). Declarations shall not contain legal argument or be used to circumvent the




                                        - 18 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 19 of 30 PageID #: 302




briefing word limitations imposed by this paragraph. The Joint Claim Construction

Brief and Joint Appendix shall comply with paragraphs 12 and 16 of this Order.

      19.    Meet and Confer Confirmation and Amended Claim Chart. On or

before February 25, 2021 local and lead counsel for the parties shall meet and confer

and thereafter file an Amended Joint Claim Construction Chart that sets forth the

terms that remain in dispute. During the meet and confer, the parties shall attempt to

reach agreement on any disputed terms where possible and to narrow the issues

related to the remaining disputed terms. The parties shall file with the Amended Joint

Claim Construction Chart a letter that identifies by name each individual who

participated in the meet and confer, when and how (i.e., by telephone or in person)

the meet and confer occurred, and how long it lasted. If no agreements on

constructions have been reached or if no dispute has been narrowed as a result of the

meet and confer, the letter shall so state and the parties need not file an Amended

Joint Claim Construction Chart.

      20.    Hearing    on    Claim    Construction.    Beginning     at   _.m.    on

March______2021, the Court will hear argument on claim construction. Absent

prior approval of the Court (which, if it is sought, must be done by joint letter

submission no later than the date on which answering claim construction briefs are

due to be served), the parties shall not present testimony at the argument, and the

argument shall not exceed a total of three hours.



                                        - 19 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 20 of 30 PageID #: 303




      21.      Disclosure of Expert Testimony.

               (a)   Expert Reports. For the party with the initial burden of proof on

            the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert

            testimony is due on or before August 5, 2021.           The supplemental

            disclosure to contradict or rebut evidence on the same matter identified by

            another party is due on or before September 2, 2021. Reply expert reports

            from the party with the initial burden of proof are due on or before

            September 29, 2021. No other expert reports will be permitted without

            either the consent of all parties or leave of the Court. Along with the

            submissions of the expert reports, the parties shall provide the dates and

            times of their experts’ availability for deposition. Depositions of experts

            shall be completed on or before October 20, 2021.

               (b)   Objections to Expert Testimony. To the extent any objection to

            expert testimony is made pursuant to the principles announced in Daubert

            v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), as

            incorporated in Federal Rule of Evidence 702, it shall be made by motion

            no later than the deadline for dispositive motions set forth herein, unless

            otherwise ordered by the Court.

      22.      Case Dispositive Motions.




                                           - 20 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 21 of 30 PageID #: 304




            (a)   No early motions without leave. All case dispositive motions and

         the opening briefs and affidavits supporting such motion shall be served

         and filed on or before November 18, 2021. No case dispositive motion

         under Rule 56 may be filed more than ten days before this date without

         leave of the Court. Oppositions shall be served and filed on or before

         December 8, 2021.

            (b)   Motions to be Filed Separately. A party shall not combine into a

         single motion multiple motions that rely in whole or in part on different

         facts.

            (c)   Word limits combined with Daubert motion word limits. Each

         party is permitted to file as many case dispositive motions as desired;

         provided, however, that each SIDE will be limited to a combined total of

         10,000 words for all opening briefs, a combined total of 10,000 words for

         all answering briefs, and a combined total of 5,000 words for all reply

         briefs regardless of the number of case dispositive motions that are filed.

         In the event that a party files, in addition to a case dispositive motion, a

         Daubert motion to exclude or preclude all or any portion of an expert’s

         testimony, the total amount of words permitted for all case dispositive and

         Daubert motions shall be increased for each SIDE to 12,500 words for all

         opening briefs, 12,500 words for all answering briefs, and 6,250 words for



                                       - 21 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 22 of 30 PageID #: 305




           all reply briefs. The text for each brief shall be 14-point and in Times New

           Roman or a similar typeface. Each brief must include a certification by

           counsel that the brief complies with the type and number limitations set

           forth above. The person who prepares the certification may rely on the

           word count of the word-processing system used to prepare the brief.

              (d)     Concise Statement of Facts Requirement. Any motion for

           summary judgment shall be accompanied by a separate concise statement

           detailing each material fact as to which the moving party contends that

           there are no genuine issues to be tried that are essential for the Court’s

           determination of the summary judgment motion (not the entire case).1 A

           party must submit a separate concise statement of facts for each summary

           judgment motion. Any party who opposes the motion shall file and serve

           with its opposing papers a separate document containing a single concise

           statement that admits or disputes the facts set forth in the moving party’s

           concise statement, as well as sets forth all material facts as to which it is

           contended there exists a genuine issue necessary to be litigated.

              (e)     Focus of the Concise Statement. When preparing the separate

           concise statement, a party shall reference only the material facts that are


1
  The party must detail each material fact in its concise statement of facts. The concise
statements of facts play an important gatekeeping role in the Court’s consideration of summary
judgment motions.


                                             - 22 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 23 of 30 PageID #: 306




         absolutely necessary for the Court to determine the limited issues

         presented in the motion for summary judgment (and no others), and each

         reference shall contain a citation to a particular affidavit, deposition, or

         other document that supports the party’s interpretation of the material fact.

         Documents referenced in the concise statement may, but need not, be filed

         in their entirety if a party concludes that the full context would be helpful

         to the Court (e.g., a deposition miniscript with an index stating what pages

         may contain key words may often be useful). The concise statement shall

         particularly identify the page and portion of the page of the document

         referenced. The document referred to shall have relevant portions

         highlighted or otherwise emphasized. The parties may extract and

         highlight the relevant portions of each referenced document, but they shall

         ensure that enough of a document is attached to put the matter in context.

         If a party determines that an entire deposition transcript should be

         submitted, the party should consider whether a miniscript would be

         preferable to a full-size transcript. If an entire miniscript is submitted, the

         index of terms appearing in the transcript must be included, if it exists.

         When multiple pages from a single document are submitted, the pages

         shall be grouped in a single exhibit. Concise statements of fact shall

         comply with paragraphs 12 and 16 of this Order.



                                        - 23 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 24 of 30 PageID #: 307




            (f)    Word Limits for Concise Statement. The concise statement in

         support of or in opposition to a motion for summary judgment shall be no

         longer than 1,750 words. The text for each statement shall be 14-point and

         in Times New Roman or a similar typeface. Each statement must include

         a certification by counsel that the statement complies with the type and

         number limitations set forth above. The person who prepares the

         certification may rely on the word count of the word-processing system

         used to prepare the statement.

            (g)    Affidavits and declarations. Affidavits or declarations setting

         forth facts and/or authenticating exhibits, as well as exhibits themselves,

         shall be attached only to the concise statement (i.e., not briefs).

            (h)    Scope of Judicial Review. When resolving motions for summary

         judgment, the Court shall have no independent duty to search and consider

         any part of the record not otherwise referenced in the separate concise

         statements of the parties. Further, the Court shall have no independent duty

         to review exhibits in their entirety, but rather will review only those

         portions of the exhibits specifically identified in the concise statements.

         Material facts set forth in the moving party’s concise statement will be

         deemed admitted unless controverted by a separate concise statement of

         the opposing party.



                                          - 24 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 25 of 30 PageID #: 308




      23.    Applications by Motion. Except as otherwise specified herein, any

application to the Court shall be by written motion. Any non-dispositive motion

should contain the statement required by Local Rule 7.1.1.

      24.    Pretrial Conference. On February/March ________, 2022, the Court

will hold a Rule 16(e) final pretrial conference in court with counsel beginning at

_____ _.m. The parties shall file a joint proposed final pretrial order in compliance

with Local Rule 16.3(c) no later than 5:00 p.m. on _________ [21 days before the

date of the final pretrial conference]. Unless otherwise ordered by the Court, the

parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

preparation of the proposed joint final pretrial order. The joint pretrial order shall

comply with paragraphs 12 and 16 of this Order.

      25.    Motions in Limine. Motions in limine shall not be separately filed. All

in limine requests and responses thereto shall be set forth in the proposed pretrial

order. Each party shall be limited to three in limine requests, unless otherwise

permitted by the Court. Each in limine request and any response shall contain the

authorities relied upon; each in limine request may be supported by a maximum of

three pages of argument and may be opposed by a maximum of three pages of

argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. If more than one party is supporting

or opposing an in limine request, such support or opposition shall be combined in a



                                         - 25 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 26 of 30 PageID #: 309




single three-page submission (and, if the moving party, a single one-page reply). No

separate briefing shall be submitted on in limine requests, unless otherwise permitted

by the Court. Motions in limine shall comply with paragraphs 12 and 16 of this

Order.

      26.    Compendium of Cases. A party may submit with any briefing two

courtesy copies of a compendium of the selected authorities on which the party

would like the Court to focus. The parties should not include in the compendium

authorities for general principles or uncontested points of law (e.g., the standards for

summary judgment or claim construction). An authority that is cited only once by a

party generally should not be included in the compendium. An authority already

provided to the Court by another party should not be included in the compendium.

Compendiums of cases shall not be filed electronically with the Court, but a notice

of service of a compendium of cases shall be filed electronically with the Court.

Compendiums shall comply with paragraph 14 of this Order.

      27.    Jury Instructions, Voir Dire and Special Verdict Forms. Where a case

is to be tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should

file (i) proposed voir dire, (ii) preliminary jury instructions, (iii) final jury

instructions, and (iv) special verdict forms no later than 5:00 p.m. on _____ [21 days

before the date of the final pretrial conference]. The parties shall submit




                                          - 26 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 27 of 30 PageID #: 310




simultaneously with filing each of the foregoing four documents in Word format to

cfc_civil@ded.uscourts.gov.

      28.    Trial. This matter is scheduled for a 7-day jury trial beginning at 8:30

a.m. on ______________2022, with the subsequent trial days beginning at 9:00 a.m.

Until the case is submitted to the jury for deliberations, the jury will be excused each

day at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number

of hours in which to present their respective cases.

      29.    ADR Process. This matter is referred to a magistrate judge to explore

the possibility of alternative dispute resolution.




                                          The Honorable Colm F. Connolly
                                          United States District Court Judge




                                         - 27 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 28 of 30 PageID #: 311




                         Exhibit A to Scheduling Order

                        Event                              Deadline

 Parties to Serve Initial Disclosures – FRCP Rule    March 18, 2020
 26(a)(1)

 Parties to File Application for Protective Order    March 25, 2020

 Plaintiff to Identify Accused Products, Asserted April 9, 2020
 Claims by Asserted Patents Infringed by Accused
 Products, and Produce Conception, RTP and
 Design Documents for Each Claimed Invention and
 File Histories of Patents

 Defendant to Produce Core Technical Documents       May 18, 2020
 for Accused Products

 Joinder and Amendment of Pleadings Deadline         June 1, 2020

 Plaintiff to Serve Infringement Contentions and     June 22, 2020
 Make Required Document Production

 Defendant to Serve Invalidity Contentions and       August 3, 2020
 Make Required Document Production

 Parties to Exchange List of Claim Terms to          September 30, 2020
 Construe

 Parties Exchange Proposed Constructions of          October 14, 2020
 Identified Claim Terms

 Parties to Meet and Confer and File Joint Claim     October 28, 2020
 Construction Chart

 Plaintiff to Serve Opening Claim Construction       December 2, 2020
 Brief

 Defendant to Serve Answering Claim Construction     January 6, 2021
 Brief

 Plaintiff to Serve Reply Claim Construction Brief   January 20, 2021


                                        - 28 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 29 of 30 PageID #: 312




 Defendant to Serve Sur-Reply Claim Construction   February 3, 2021
 Brief

 Parties to File Joint Claim Construction Brief    February 17, 2021

 Parties to Meet and Confer and File Amended Joint February 25, 2021
 Claim Construction Chart

 Claim Construction Hearing                        March _, 2021

 Parties to Substantially Complete Document        April 2, 2021
 Production

 Fact Discovery Cutoff                             July 8, 2021

 Parties to Serve Opening Expert Reports           August 5, 2021



 Parties to Serve Rebuttal Expert Reports          September 2, 2021



 Parties to Serve Reply Expert Reports             September 29, 2021

 Deadline for Expert Depositions to be Completed   October 20, 2021

 Parties to File Opening Briefs for Dispositive    November 18, 2021
 Motions and Daubert Motions

 Oppositions to Dispositive Motions and Daubert    December 8, 2021
 Motions

 Parties to File Joint Proposed Pretrial Order     _________, 2022
                                                   [21 days before the date
                                                   of the final pretrial
                                                   conference]

 Parties to File Proposed (i) Voir Dire, (ii)      _________, 2022
 Preliminary Jury Instructions, (iii) Final Jury
 Instructions, and (iv) Special Verdict Forms



                                         - 29 -
Case 1:19-cv-02032-CFC Document 16-1 Filed 03/06/20 Page 30 of 30 PageID #: 313




                                                   [21 days before the date
                                                   of the final pretrial
                                                   conference]

 Pretrial Conference                               February/March ____,
                                                   2022

 Trial                                             _________, 2022




                                     - 30 -
